—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered April 24, 2000, convicting him of burglary in the second degree, criminal trespass in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s summation comments were either a fair response to the defendant’s summation or constituted harmless error in light of the overwhelming evidence of the defendant’s guilt and the Supreme Court’s curative instruction to the jury (see People v Tate, 275 AD2d 380; People v Santiago, 265 AD2d 351; People v Walker, 224 AD2d 559). Altman, J.P., S. Miller, McGinity and Schmidt, JJ., concur.